DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-15) in the reply filed on 9/22/2021 is acknowledged.  Claims 1-20 are pending.  Claims 16-20 are withdrawn from consideration for being drawn to a non-elected invention.  Claims 1-15 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “an exterior housing configured to at least partially surround an engine; and a front portion proximate to a front face of the engine” (ll. 3-6) is vague and indefinite because it is unclear whether the engine is positively recited.  The exterior housing is “configured” to at least partially surround an engine, which suggests the engine is not positively recited and that the limitation is directed to an intended use of the nacelle with an engine.  The front portion, however, being “proximate to a front face of the engine” appears to recite a required actual positioning of the front portion relative to the engine, which would require the engine in order to make sense, unless the front portion being “proximate” to the 
Dependent Claims 2-7 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todorovic 20180283276.
Regarding Independent Claim 1, Todorovic teaches a system (Figs. 1 & 4-5), comprising: 
a nacelle (includes 2, 3, and undepicted portions of nacelle connected at A1; para. [0053]), wherein the nacelle comprises: 
an exterior housing configured to at least partially surround an engine (portion of nacelle, not illustrated in the figures, connected to A1; para. [0053]); and 
a front portion proximate to a front face of the engine (front portion 2, 3), wherein the front portion of the nacelle includes an opening into an interior of the nacelle (opening defined by 23 into interior volume defined by nacelle); 
a first seal (5), proximate to the opening of the nacelle, wherein the first seal comprises one or more inlet apertures (interpretation 1: 5 defines a large inlet aperture configured to allow air to a heat exchanger (the italicized limitation is directed to an intended use of the first seal with a heat exchanger, in accordance with the first interpretation of the aperture(s) above, first seal 5 is capable of allowing air to a heat exchanger downstream from 5 within the volume defined by the nacelle and, in accordance with the second interpretation of the aperture(s) above, the apertures in 5 through which rods 62 extend are capable of permitting air to flow from passage 7 to a heat exchanger that could be positioned within the nacelle wall or from within the nacelle wall to passage 7 and on to a heat exchanger that could be positioned somewhere in the interior volume defined by the nacelle); and 
a perforated cover (2), slidably engaged with the first seal (see Figs. 4 & 5), configured to vary an amount of air allowed into the interior of the nacelle (by varying the opening 7).
	Regarding Dependent Claim 2, Todorovic further teaches the heat exchanger is configured to be located inside the nacelle, the heat exchanger configured to exchange heat between a fluid flowing within the heat exchanger and air in the interior of the nacelle (the heat exchanger is not positively recited in claim 1, as it is only introduced within an intended use of the first seal, thus the instant claim further limits the intended use – Todorovic’s nacelle is capable of holding a heat exchanger, configured as claimed, within it).
	Regarding Dependent Claim 3, Todorovic further teaches the first seal is configured to allow air into the interior of the nacelle when exposed to a pressure differential above a threshold pressure differential between air outside the nacelle at the opening and air inside the nacelle (when 2 is moved away from 3, a pressure differential above a zero threshold pressure differential between air outside the nacelle at the opening and air inside the nacelle will permit air to flow through 7).
	Regarding Dependent Claim 4, Todorovic further teaches the perforated cover is configured to vary the amount of air allowed into the interior of the nacelle based on input from a 
Regarding Dependent Claim 5, Todorovic further teaches the perforated cover is configured to vary the amount of air into the interior of the nacelle based on environmental conditions (2 could be moved away or toward 3 based on any desired factors, such as environmental conditions).
	Regarding Dependent Claim 6, Todorovic further teaches the environmental conditions include one or more of: a flight speed of an aerial vehicle; a temperature of air in the interior of the nacelle; a temperature of air outside the nacelle; a temperature of a fluid flowing within the heat exchanger; a temperature of one or more remote systems from which the heat exchanger is removing heat; a pressure differential between air outside the nacelle at the opening and air inside the nacelle; an amount of moisture in the air outside the nacelle; and an amount of dust in the air outside the nacelle (2 could be translated away or toward 3 based on any of these factors, as desired).
	Regarding Dependent Claim 7, Todorovic further teaches the perforated cover further comprises one or more perforations that are a same size and shape as the one or more inlet apertures (see Figs. 4 & 5, perforations in 2 to accommodate rods 62 are the same shape and size as the perforations in 5 which accommodate rods 62).
	Regarding Independent Claim 8, Todorovic teaches an apparatus (Figs. 1 & 4-5), comprising: 
a first seal (5), proximate to an opening (defined by 23) into an interior of a nacelle (interior volume defined within the nacelle, the nacelle including 2, 3, and portions not illustrated that are connected at A1; para. [0053]), wherein the first seal comprises one or more inlet apertures (interpretation 1: 5 defines a large inlet aperture having an axis that is coincident with the axis of the nacelle; interpretation 2: apertures in 5 through which rods 62 extend, see Figs. 1 & 3); and 

	Regarding Dependent Claim 9, Todorovic further teaches the first seal is configured to allow air into the interior of the nacelle when exposed to a pressure differential above a threshold pressure differential between air outside the nacelle at the opening and air inside the nacelle (when 2 is moved away from 3, a pressure differential above a zero threshold pressure differential between air outside the nacelle at the opening and air inside the nacelle will permit air to flow through 7).
Regarding Dependent Claim 10, Todorovic further teaches the perforated cover is configured to vary the amount of air allowed into the interior of the nacelle based on input from a user (2 can be translated to vary an amount of air, and an input from a user could accomplish this, such as an input to drive the actuators; para. [0019]).
Regarding Dependent Claim 11, Todorovic further teaches the perforated cover is configured to vary the amount of air allowed into the interior of the nacelle based on environmental conditions (2 could be moved away or toward 3 based on any desired factors, such as environmental conditions).
Regarding Dependent Claim 12, Todorovic further teaches the perforated cover comprises one or more perforations that are a same size and shape as the one or more inlet apertures (see Figs. 4 & 5, perforations in 2 to accommodate rods 62 are the same shape and size as the perforations in 5 which accommodate rods 62).
Regarding Dependent Claim 13, Todorovic further teaches a ring (34), coupled to the first seal (see Figs. 4 & 5), configured to vary an amount of air allowed through the first seal (the amount of air allowed through the aperture of seal 5 will vary depending on the position of 34 relative to 2, since when closed 34 effectively closes off the passage 7).
Regarding Dependent Claim 14, Todorovic further teaches the first seal is configured to vary an amount of air allowed into the interior of the nacelle based on a diameter of the ring (the 
	Regarding Dependent Claim 15, Todorovic further teaches the first seal comprises one or more joints (joint between segments 53, 54).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741